Title: To James Madison from Paul Hamilton, 5 December 1810
From: Hamilton, Paul
To: Madison, James


Navy Depart. 5 Decr. 1810.
With much regret I perform the duty of laying before you for your consideration the sentence of a General Court martial on the case of Dennis Mahoney a private in the Marine Corps of the United States. I have taken the liberty of adding to the papers a memorandum of the Laws, which embrace the case of this unfortunate man. Most respectfully I am Sir yr.
Paul Hamilton.
